—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered December 3, 1996, which denied plaintiff’s motion to strike defendant’s answer, unanimously affirmed, without costs.
The court did not improvidently exercise its discretion in denying plaintiff’s motion to strike defendant’s answer for failure to comply with prior court orders directing him to produce certain discovery and to appear for a deposition, where defendant partially complied with the outstanding discovery requests prior to submission of plaintiff’s motion and substan*362tially complied with outstanding discovery requests while the motion was pending (see, Ungar v Lesser, 152 ÁD2d 510). Concur—Sullivan, J. P., Milonas, Ellerin, Nardelli and Mazzarelli, JJ.